Citation Nr: 1011688	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-14 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
bilateral pes planus with calluses and plantar wart over the 
fifth metatarsal head and left medial heel.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 until May 1975 
and from October 1978 until June 1984.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.  Thereafter, the appeals were denied by Board 
decision dated in May 2008.

In June 2008, the Veteran filed a Motion for Reconsideration 
and attached new VA treatment records which were relevant to 
the claims on appeal and that the RO had not yet reviewed.  
In November 2008, the Board vacated its May 2008 decision and 
the claims were remanded to the RO for consideration of the 
additional evidence.  Such evidence has been considered and a 
Supplemental Statement of the Case was issued.

All development having been completed, the issues are now 
properly before the Board for appellate adjudication.


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by subjective 
complaints of pain with prolonged walking, weakness and 
instability.  There is no objective evidence of fixed 
deformity, edema, or spasm.

2.  Service-connection is in effect for bilateral pes planus, 
rated at 30 percent disabling, and a chronic fungal infection 
of the bilateral feet, rated as noncompensable.  The combined 
evaluation for compensation is 30 percent.

3.  The Veteran's service-connected disabilities do not 
preclude him from securing and following substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
bilateral pes planus with calluses and plantar wart over the 
fifth metatarsal head and left medial heel have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5270, 5276 
(2009).

2. The criteria for the assignment of a TDIU have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating for Bilateral Pes Planus with Calluses and 
Plantar Wart

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009). 

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  

In Hart v. Mansfield, the Court extended entitlement to 
staged ratings to claims for increased disability ratings 
where "the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In a March 2008 hearing before the Board, the Veteran 
testified that he experienced pain in his feet and that 
inserts did not help.  He reported that he was on no 
medication and used a cane for balance.  He indicated that he 
had weakness with prolonged standing or lengthy walking.  He 
related that he last worked in 2002 and had a lot of walking 
with his job.  He stated that he was receiving Social 
Security benefits but acknowledged that it was not related to 
his feet but was related to a stroke he had in 2002.

The RO has rated the Veteran's bilateral pes planus under DC 
5276 for acquired flatfoot.  In order to warrant a rating in 
excess of 30 percent, the evidence must show:

*	ankylosis of the ankle, with in 
plantar flexion at more than 40 
degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity (40 percent under DC 
5270); or

*	pronounced bilateral flatfoot; 
marked pronation, extreme tenderness 
of plantar surfaces of the feet, 
marked inward displacement and 
severe spasm of the tendo Achillis 
on manipulation, not improved by 
orthopedic shoes or appliances (50 
percent under DC 5276).

After a review of the evidence, the Board finds that a higher 
than 30 percent rating is not warranted at this time.  First, 
the evidence does not show severe spasm of the tendo Achillis 
or marked inward displacement to warrant a higher rating 
under DC 5276.  

Specifically, in the July 2006 VA examination, the examiner 
noted objective evidence of painful motion, weakness, 
instability, tenderness, valgus, and painful callosities; 
however, there was no spasm, malalignment of the midfoot or 
forefoot, ankylosis of the ankle, or overlapping of the feet.  

Moreover, although the Veteran could not dorsiflex his feet 
bilaterally, his plantar flexion was 20 degrees on the left 
and 30 degrees on the right with limitations due to moderate 
pain.  His gait was painful and he reported that orthopedic 
shoes only caused more pain.  An X-ray showed "mild" pes 
planus, bilaterally.

As noted above, a rating in excess of 30 degrees requires 
objective evidence of ankylosis of the ankle (DC 5270), or 
severe spasm of the tendo Achillis on manipulation (DC 5276).  
Because there is no evidence of these signs or symptoms, the 
Board finds that a higher rating is not warranted.  

This finding is supported by previous examinations and the 
clinical evidence of record.  Of note, a March 2004 VA 
examination similarly found no evidence of swelling or 
spasms, high arches, or claw foot, although the Veteran was 
found to have bilateral pes planus and calluses.  

Moreover, a November 2003 Social Security Administration 
(SSA) medical examination found his lower extremities to be 
symmetrical without atrophy and found no evidence of 
cyanosis, clubbing, edema, deformity, stasis, or varicosity.  
Outpatient treatment records reflect on-going complaints of 
pain but he recently reported improved comfort when two of 
the three insoles he was wearing were removed from his shoes.  
Although the Veteran receives ongoing treatment for his pes 
planus and calluses, treatment records do not reveal evidence 
warranting a rating in excess of 30 percent.  

The Board notes that a September 2007 letter from the 
Veteran's VA vocational rehabilitation counselor indicated 
that he "should clearly be receiving a higher evaluation 
than his current disability rating of 30%."  However, the 
counselor was not specific as to whether the Veteran should 
receive a higher rating with respect to bilateral pes planus 
alone, or whether the opinion also took into consideration 
the residuals of a cerebrovascular accident with left 
hemiparesis, for which he is not service-connected.  

In February 2008, the Veteran was seen for review of 
podiatric symptomatology.  He complained of excruciating pain 
at the bottom of his feet and in areas of bilateral calluses.  
He walked with a cane due to left side weakness, related to 
his stroke.  

On physical examination, he had diminished pedal pulses 
bilaterally, antalgic propulsive gait, and decreased medial 
longitudinal arch height bilaterally.  Also notes were 
bilateral plantar medial hallux, plantar right first and 
fifth metacarpophalangeal joints, plantar distal left fourth 
toe, plantar left heel, worse to the plantar medial left 
hallux, and left hallux and plantar right fifth 
metacarpophalangeal joint.  His feet were cast for new custom 
orthotics, as he indicated that his last pair had been 
stolen.  

As symptoms consistent with a higher rating are not shown, 
the Board finds that the physical examinations show that his 
pes planus symptoms are consistent with no more than a 30 
percent rating.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected pes planus disability is 
appropriate as currently evaluated.  

The Board has also considered the Veteran's statements that 
his disability is worse than currently evaluated.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's pes planus has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports and clinical records) directly address 
the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

While the record clearly establishes that he has a 
symptomatic bilateral pes planus disability, the Board 
concludes that the bilateral pes planus is appropriately 
compensated.  Thus, the schedular criteria for a rating in 
excess of the currently-assigned 30 percent disability 
evaluation are not met and the appeal is denied.

TDIU

Turning now to the issue of a total disability rating, the 
Veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a TDIU is warranted.  After a 
review of the record, the claim is denied.

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2009).  

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  

In other words, 38 C.F.R. § 3.340 deals with the average 
person standard and 38 C.F.R. § 4.16(a) deals with the 
particular individual.  The award of a total rating requires 
a showing that the veteran is precluded from employment due 
to service connected disabilities.  The adverse affects of 
advancing age may not be considered in support of the claimed 
benefit.  38 C.F.R. § 4.19 (2009).

The Veteran's current service-connected disabilities include 
bilateral pes planus, rated at 30 percent disabling; and a 
chronic fungal infection of the bilateral feet, rated as 
noncompensable.  Using the Combined Rating Table at 38 C.F.R. 
§ 4.25, his combined rating is 30 percent.  Hence, he does 
not meet the minimum percentage requirements of 38 C.F.R. § 
4.16(a). 

In determining whether a veteran is able to secure and follow 
a substantially gainful occupation, consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  The Board must determine if there is 
some service connected factor outside the norm which places 
the veteran in a different position than other veterans with 
a 30 percent combined disability rating. Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  

The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, he need only be 
capable of performing the physical and mental acts required 
by employment. Id.  The schedular criteria contemplate 
compensating a veteran for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1 (2009).

Here, the Veteran contends that he is entitled to a TDIU 
rating solely as a result of his service-connected pes 
planus.  He feels that the pain associated with this 
disability upon prolonged standing or walking renders him 
unemployable.  A review of his work history reveals that he 
was employed as a desk clerk at a medical facility for over 
20 years.  

In this case, the Veteran has reported that he has been 
unemployed since 2002.  In July 2003, he indicated that 
following his stroke, he stopped working due to limitation 
associated with his stroke.  At a VA examination in March 
2004, he again stated that he was unable to work due to 
symptoms associated with his stroke.  He testified at his 
March 2008 Board hearing that this job required a lot of 
walking and, as a result, he was not able to work there due 
to the pain and discomfort caused by his service-connected 
pes planus.  

However, information contained in the Veteran's SSA materials 
suggest that his service-connected pes planus was not the 
reason for unemployment.  For instance, in his September 2003 
Disability Report, he listed paralysis left side, diabetes, 
high blood pressure, and depression as the conditions that 
limited his ability to work.  He specified that his left side 
was paralyzed, which limited his mobility and forced him to 
have to learn to walk again.  

He listed July 2003 as the date when he became unable to 
work, which is also around the time of his cerebrovascular 
accident (whereas he had been service-connected for pes 
planus since June 1999).  He explained that his former job 
duties included processing patients for admission to and 
discharge from the medical center and answering telephones, 
and indicated that the job involved walking approximately one 
hour per day.  

In an October 2003 Daily Activities Questionnaire, he 
indicated that he was unable to work because his 
cerebrovascular accident caused him to lose sensation in the 
left side of his body and he needed both of his hands for his 
job.  Significantly, the Veteran never alleged in his SSA 
records that his service-connected pes planus was in anyway 
responsible for his inability to work.  He testified in March 
2008 that he currently received SSA Disability Insurance, but 
not because of pes planus.  

The evidence, including various VA treatment records, SSA 
records, and private medical records, fails to show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due to pes planus.  The mere fact that he 
subjectively states that he is unable to work due to foot 
pain cannot be used as the basis to support an award of a 
TDIU rating.  

As previously mentioned, the determinative issue is whether 
there is objective evidence showing that a veteran is unable 
to secure or follow a substantially gainful occupation due to 
service-connected disabilities.  In the instant case, no 
probative objective evidence to this effect has been 
submitted.  Rather, all evidence of record suggests that the 
Veteran's inability to work is due to his nonservice-
connected residuals of a cerebrovascular accident.

A September 2007 letter from the Veteran's VA vocational 
rehabilitation counselor indicated that he is not feasible 
for employment.  Significantly, the counselor was not 
specific as to whether he was not feasible for employment due 
to his service-connected bilateral pes planus alone, or 
whether the opinion also took into consideration his 
nonservice-connected residuals of a cerebrovascular accident.  
As discussed above, in determining whether a veteran is able 
to secure and follow a substantially gainful occupation, 
consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  

The Board finds that the preponderance of the evidence is 
against entitlement to TDIU.  The Veteran does not meet the 
percentage criteria under 38 C.F.R. § 4.16(a) and the 
evidence does not otherwise demonstrate an inability to 
secure or follow a substantially gainful occupation due to 
service-connected pes planus.  Therefore, the appeal is 
denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the evidence does not show that pes planus 
markedly interferes with the Veteran's employability (rather 
it is due to the residuals of a stroke), or that he has 
required frequent hospitalizations to treat this disability 
(all treatment has been on an outpatient basis).  
Accordingly, the Board finds that the disability at issue 
does not warrant referral for the assignment of an 
extraschedular rating.

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Follow-up 
letters were sent subsequent to the rating decision in June 
2006 and November 2008.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating and TDIU as this is the premise of the 
claims.  It is therefore inherent that the he had actual 
knowledge of the rating element of the claims.  In addition, 
he was provided with notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
by correspondence dated in June 2006 and November 2008.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claims have been denied.
 
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA clinical records.  Further, the 
Veteran submitted private treatment records.  In addition, 
records from the Social Security Administration have been 
obtained and submitted to the file.  Moreover, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
March 2008.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in March 2004 and July 2006.  Although 
no claims file was available to the July 2006 examiner, both 
examiners interviewed the Veteran, reported an accurate 
medical history, considered lay evidence, reviewed 
radiographic imagery, conducted a physical examination, and 
reached a conclusion based on their examinations that were 
consistent with the record.  As such, the Board finds that 
both examinations were adequate for evaluation purposes.  

In June 2008, the Veteran asked whether he was entitled to an 
additional VA examination.  The Board notes that the Veteran 
did not claim that his disability had become worse since the 
date of his last examination, and thus there is no reason to 
believe that a new examination would prove to be any more 
than duplicative of the examination conducted in July 2006.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus with calluses and plantar wart over the fifth 
metatarsal head and left medial heel is denied.

A TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


